NELSON, Circuit Justice.
On the true construction of the charter party, I am not satisfied that the government was the owner of the schooner pro hac vice. I think that the general owner, through the master, retained the possession and navigation of the vessel; that the hiring rested In covenant; and that, as respects the vessel, the court below possessed jurisdiction to hear the case on the merits.
The cargo belonged to the United States, and was in their possession as shippers of it. As such, it was not subject to seizure or attachment, nor could a suit be instituted against the government in respect to it.
The decree below is affirmed as to the cargo, except as to the allowance of costs, and the libel as to the cargo is dismissed, but without costs either in the court below or in this court. The decree as to the vessel is reversed, and the case as to the vessel will be heard on the merits.